Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-18, 22, and 24 are pending.  
Applicant’s election without traverse of Group I, claims 1-12 and 22, in the reply filed on 4/7/2021 is acknowledged.
Claims 13-18, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/2021.
Claims 1-12 and 22 are examined on the merits.

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            

             Claims 1-12, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-12, and 22 is/are directed to a cosmetic composition comprising:
(Inonotus obliquus) extract at a concentration of at least about 2.5mg/ml; and
(ii)    one or more physiologically or pharmaceutically acceptable excipients and/or diluents,
wherein the chaga extract comprises at least about 1% (w/w) of (B-glucans and/or at least about 0.10% (w/w) of polyphenolics.
            The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.
            Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § i01 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http: //www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. Applicants are kindly asked to review this guidance.
            The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. , 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus 
The compositions of 1-12 and 22 are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction has caused the components of chaga that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in chaga (thus Yes to PRONG ONE Step 2A, does the claim recite an abstract idea, law of nature, or natural phenomenon?).
             Claims 1-12, and 22 require certain amount of components being present in the composition, however, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature in chaga.
              Regarding claims 1-12, and 22, a cosmetic composition does not result in a markedly different characteristic because the process of plant harvest and plant extraction already encompass the contact of the plant material with human skin. The presence of a composition comprising an excipient or diluent in the claimed composition does not result in a markedly different characteristic for the claimed composition because chaga comprises an excipient or diluent (water in the chaga mushroom) and thus have that same characteristic.
Step 2B is an analysis of whether or not the vitamin E or coenzyme Q10 in the composition make the composition “significantly more” than the judicial exception. In the instance case, the addition of vitamin E or coenzyme Q10 components are done for reasons that are well understood, routine, and conventional since Do or Yoo teaches a composition comprising: vitamin E or coenzyme Q10 (see 103 rejections for details). Therefore, the addition of vitamin E or coenzyme Q10 components does not make marked differences.            
	
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves (thus, No to PRONG TWO Step 2A, does the claim recite additional elements that integrate the judicial exception into a practical application?, thus No to Step 2B, if the claim as a whole does not amount to significantly more, the claim is ineligible).Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	

           Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, and 22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 (at line 2) recites parenthetical expression "(Inonotus obliquus)". 
Claim 5 (at line 6) recites parenthetical expression "(insoluble matter)". 
Claim 5 (at last line) recites parenthetical expression "(e.g. dry powder)". 
Claim 9 (at line 2) recites parenthetical expression "(e.g. dry powder)". 
The metes and bounds of Claims 1 and 5 are rendered vague and indefinite by the parenthetical recitations because it is unclear as to whether the limitation is part of the instantly claimed subject matter.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior 


	            Claims 1-7, 10, 11, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Do (KR 2004102773 A).	 
             Do teaches provided is a base material of the skin care cosmetic using the extract or powder of Inonotus obliquus (thus no other fungi, thus claims 2 and 3 are met, thus not a fermented chago extract) which has skin whitening effect, antioxidation effect, and immune increasing effect to protect the skin from damage and improve the skin. The Inonotus Obliquus has excellent scavenging effect on free radical caused by beta-glucan and melanin, and immune increasing effect. Therefore, the cosmetic has excellent skin care effects, such as skin damage prevention and skin improvement effects (See Abstract); Do teaches the weight ratio of chaga muchroom powder (thus claim 5-5 is met) is at least 0.03-0.05% (thus at least 2.5 mg/ml) (page 5, 2nd column, middle of the page). Do teaches approximately the water of about 2L is mixed with chaga mushroom powder 200 g (thus claim 5-1) is met, thus claim 6 is met), after the mixed state is maintained over approximately 48 hours (thus claim 5-2) is met), it filters (thus claim 5-3) is met) and the extract is obtained (page 5, 2nd column, middle of the page). Do teaches the chaga mushroom powder is put into the distilled water and it cooks in a double boiler and the extract is obtained (page 6, 2nd paragraph, embodiment 5-2) (thus above 60 degree C, thus claim 7 is met). Do teaches the cosmetic formulation comprising 0.05% tocopherol acetate, 0.05% hydroxyethyl cellulose (thus impregnated onto a material, thus claim 22 is met), etc. (page 4, 2nd column, middle of the page) (thus claims 10 and 11 are met).
            Do did not specifically disclose the amounts of beta-glutan in claim 1; neither does Do teach the claimed amount of ORAC in claim 4. 
prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to determine all operable and optimal concentrations of components because concentrations of the claimed beta-glutan are art-recognized result effective variables because it has excellent scavenging effect on free radical, which would have been routinely determined and optimized in the pharmaceutical art. 
           It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount ORAC since Do teaches the Inonotus Obliquus has excellent scavenging effect on free radical caused by beta-glucan, and determining an appropriate amount of ORAC is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1-11, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Do as applied to claims 1-7, 10, 11, and 22 above, and further in view of Yoo (KR 101662185 B1).
The teachings of Do are set forth above and applied as before.
The teachings of Do do not specifically teach spray-drying, or extraction under high pressure.
Yoo teaches the present invention relates to a method for preparing a chaga-mushroom extract containing a high concentration of beta-glucan and, more particularly, a method for preparing a chaga-mushroom extract containing a high concentration of beta -glucan comprising nd column, middle of the page). Yoo teaches it dries by spraying (page 6, 2nd paragraph) (thus claim 9 is met). Yoo teaches it extracts from the state maintaining the pressure of about 1.2-2.5 kg/cm3 for 8 hours (thus high pressure, thus claim 8 is met) (page 3, 2nd paragraph from the bottom).
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use high pressure solvent extraction and spray dry from Yoo since Yoo teaches a method for preparing a chaga-mushroom extract containing a high concentration of beta-glucan under high pressure solvent extraction and spray dry condition. Therefore, one of the ordinary skill in the art would have been motivated to use high pressure solvent extraction and spray dry from Yoo so as to obtain high concentration of beta-glucan. Since both of the references teach extracting high concentration of beta-glucan from chaga-mushroom, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

s 1-7, 10-12, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Do as applied to claims 1-7, 10, 11, and 22 above, and further in view of Kelly (US 2003/0167556 A1).
The teachings of Do are set forth above and applied as before.
The teachings of Do do not specifically teach the incorporation of coenzyme Q10 into the composition.
Kelly teaches methods and devices for transdermal delivery of anti-aging compounds for treatment and prevention of facial or neck skin aging (see Title). Kelly teaches in more detailed aspects of the invention, topical delivery of the anti-aging effective compound is enhanced by retaining the anti-aging effective compound(s) (e.g., Coenzyme Q10) and, optionally, other biologically active and/or delivery enhancing agents, in a slow-release or enzymatically or physiologically protective carrier or vehicle [0104].
           It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the anti-aging effective compound Coenzyme Q10 from Kelly into the composition of Do since Kelly teaches Coenzyme Q10 as anti-aging effective compound, therefore, one of the ordinary skill in the art would have been motivated to use the anti-aging effective compound Coenzyme Q10 from Kelly into the composition of Do to enhance the anti-aging effect of the Do composition. Since both of the references teach anti-aging compositions, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious over the references, especially in the absence of evidence to the contrary.  
 

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655